 



Exhibit 10.2
AMENDED AND RESTATED
BY-LAWS
OF
CVR ENERGY, INC.
ARTICLE I
Offices
          SECTION 1. Registered Office. The registered office of the Corporation
within the State of Delaware shall be in the City of Wilmington, County of New
Castle.
          SECTION 2. Other Offices. The Corporation may also have an office or
offices other than said registered office at such place or places, either within
or without the State of Delaware, as the Board of Directors shall from time to
time determine or the business of the Corporation may require.
          SECTION 3. Books. The books of the Corporation may be kept within or
without the State of Delaware as the Board of Directors may from time to time
determine or the business of the Corporation may require.
ARTICLE II
Meetings of Stockholders
          SECTION 1. Place of Meetings. All meetings of the stockholders for the
election of directors or for any other purpose shall be held at any such place,
either within or without the State of Delaware, as shall be designated from time
to time by the Board of Directors and stated in the notice of meeting or in a
duly executed waiver thereof.
          SECTION 2. Annual Meeting. The annual meeting of stockholders shall be
held at such date and time as shall be designated from time to time by the Board
of Directors and stated in the notice of meeting. At each annual meeting, the
stockholders entitled to vote shall elect a Board of Directors and transact such
other business as may properly be brought before the meeting.
          SECTION 3. Special Meetings. Special meetings of stockholders may be
called at any time only by the Board of Directors pursuant to a resolution
adopted by the affirmative vote of a majority of the Board of Directors then in
office or by the Chairman of the Board of Directors; provided, that, if Goldman,
Sachs & Co., Kelso & Company and their respective affiliates (collectively, the
“Sponsors”) collectively beneficially own 50.0% or more of the outstanding
shares of the Corporation’s common stock, directly or indirectly, then special

 



--------------------------------------------------------------------------------



 



meetings of the stockholders also may be called by holders of not less than
25.0% of the outstanding shares of the Corporation’s common stock.
          SECTION 4. Notice of Meetings. Written notice of each annual and
special meeting of stockholders stating the date, place and time of the meeting,
and, in the case of a special meeting, the purpose or purposes for which the
meeting is called, shall be given to each stockholder of record entitled to vote
at the meeting at such address as appears on the records of the Corporation not
less than ten nor more than sixty days before the date of the meeting. Business
transacted at any special meeting of stockholders shall be limited to the
purposes stated in the notice. Notice of any meeting shall not be required to be
given to (i) any person who attends such meeting, except when such person
attends the meeting in person or by proxy for the express purpose of objecting,
at the beginning of the meeting, to the transaction of business because the
meeting is not lawfully called or convened or (ii) any person who, either before
or after the meeting, shall submit a signed written waiver of notice, in person
or by proxy. Neither the business to be transacted at, nor the purpose of, an
annual or special meeting of stockholders need be specified in any written
waiver of notice.
          SECTION 5. List of Stockholders. A complete list of the stockholders
entitled to vote at the meeting, arranged in alphabetical order (for each class
of stock), showing the address of and the number of shares registered in the
name of each stockholder shall be open to the examination of any such
stockholder for a period of at least ten days prior to the meeting in the manner
provided by law. The stockholder list shall also be open to the examination of
any stockholder during the whole time of the meeting as provided by law. This
list shall presumptively determine the identity of the stockholders entitled to
vote at the meeting and the number of shares held by each of them.
          SECTION 6. Quorum, Adjournments. Stockholders holding a majority of
the shares of the Corporation entitled to vote, present in person or by proxy,
shall constitute a quorum for the transaction of business at all meetings of
stockholders, except as otherwise provided by statute or by the Amended and
Restated Certificate of Incorporation or by these By-Laws. If, however, such
quorum shall not be present at any meeting of stockholders, a majority in
interest of stockholders entitled to vote thereat, present in person or by
proxy, shall have the power to adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum shall be present
or represented by proxy. At such later or rescheduled meeting at which the
requisite amount of shares entitled to vote shall be represented, any business
may be transacted which might have been transacted at the meeting as originally
called.
          SECTION 7. Organization. At each meeting of stockholders, the Chairman
of the Board of Directors, or such person as the Chairman of the Board of
Directors may have designated, or, in his or her absence, the Chief Executive
Officer or, in his or her absence, such person as the Board of Directors may
have designated shall act as chairman of the meeting. The Secretary or, in his
absence or inability to act, the person whom the chairman of the meeting shall
appoint secretary of the meeting shall act as secretary of the meeting and keep
the minutes thereof.

-2-



--------------------------------------------------------------------------------



 



          SECTION 8. Conduct of Business. The chairman of any meeting of
stockholders shall determine the order of business and the procedure at the
meeting, including such regulation of the manner of voting and the conduct of
discussion as seems to him or her in order.
          SECTION 9. Voting. Except as otherwise provided by statute or the
Amended and Restated Certificate of Incorporation, at all meetings of the
stockholders, each stockholder entitled to vote under the Amended and Restated
Certificate of Incorporation and these By-Laws shall be entitled to one vote, in
person or by proxy, for each share of voting stock owned by such stockholder of
record on the record date for the meeting. Each stockholder entitled to vote at
any meeting of stockholders may authorize another person or persons to act for
him by a proxy signed by such stockholder or his attorney-in-fact, but no proxy
shall be voted after three years from its date, unless the proxy provides for a
longer period. When a quorum is present or represented at any meeting, the vote
of the holders of a plurality of the stock having voting power present in person
or represented by proxy shall decide any election for directors, and the vote of
the holders of a majority of the stock having voting power present in person or
represented by proxy shall decide any other question brought before such
meeting, unless the question is one upon which, by express provision of law, of
the Corporation’s Amended and Restated Certificate of Incorporation (as the same
may be amended), or of these By-Laws, a different vote is required, in which
case such express provision shall govern and control the decision of such
question.
          SECTION 10. Notice of Stockholder Business and Nominations. To be
properly brought before an annual meeting or special meeting, nominations of
persons for election to the Board of Directors or other business must be
(A) specified in the notice of meeting given by or at the direction of the Board
of Directors; (B) otherwise properly brought before the meeting by or at the
direction of the Board of Directors; or (C) otherwise properly brought before
the meeting by a stockholder.
          (a) (i) Annual Meetings of Stockholders. For nominations or other
business to be properly brought before an annual meeting by a stockholder
(A) the stockholder must have given timely notice thereof in writing to the
Secretary; (B) the subject matter thereof must be a matter which is a proper
subject matter for stockholder action at such meeting; and (C) the stockholder
must be a stockholder of record of the Corporation at the time the notice
required by this Section is delivered to the Corporation and must be entitled to
vote at the meeting.
          (ii) Except as otherwise provided in the Amended and Restated
Certificate of Incorporation, to be considered timely notice, a stockholder’s
notice must be received by the Secretary at the principal executive offices of
the Corporation not less than 120 calendar days before the date of the
Corporation’s proxy statement released to stockholders in connection with the
previous year’s annual meeting of stockholders. If no annual meeting was held in
the previous year, or if the date of the applicable annual meeting has been
changed by more than 30 days from the date of the previous year’s annual
meeting, then a stockholder’s notice, in order to be considered timely, must be
received by the Secretary not later than the later of the close of business on
the 90th day prior to such annual meeting or the tenth day following the day on
which notice of the date of the annual meeting was mailed or public disclosure
of such date was made.

-3-



--------------------------------------------------------------------------------



 



          Such stockholder’s notice shall set forth: (A) as to each person whom
the stockholder proposes to nominate for election as a director, (1) all
information relating to such person that is required to be disclosed in
solicitations of proxies for election of directors in an election contest, or is
otherwise required, in each case in accordance with Regulation 14A under the
Securities Exchange Act of 1934 (the “Exchange Act”) and such other information
as may be required by the Corporation pursuant to any policy of the Corporation
governing the selection of directors; and (2) such person’s written consent to
being named in the proxy statement as a nominee and to serving as a director if
elected; (B) as to any business the stockholder proposes to bring before the
meeting, (1) a brief description of such business; (2) the text of the proposal
or business (including the text of any resolutions proposed for consideration
and, in the event that such business includes a proposal to amend the Bylaws,
the language of the proposed amendment); (3) the reasons for conducting such
business at the meeting; and (4) any material interest in such business of such
stockholder and the beneficial owner, if any, on whose behalf the proposal or
nomination is made; and (C) as to the stockholder giving the notice and the
beneficial owner, if any, on whose behalf the proposal or nomination is made,
(1) the name and address of such stockholder, as they appear on the
Corporation’s books, and of such beneficial owner; (2) the class and number of
shares of the Corporation that are owned beneficially and held of record by such
stockholder and such beneficial owner; (3) a representation that the stockholder
is a holder of record of stock of the Corporation entitled to vote at such
meeting and intends to appear in person or by proxy at the meeting to propose
such business or nomination; and (4) a representation whether the stockholder or
the beneficial owner, if any, intends or is part of a group which intends (x) to
deliver a proxy statement and/or form of proxy to holders of at least the
percentage of the Corporation’s outstanding shares of capital stock required to
approve or adopt the proposal or elect the nominee; and/or (y) otherwise to
solicit proxies from stockholders in support of such proposal or nomination.
          The foregoing notice requirements shall be deemed satisfied by a
stockholder if the stockholder has notified the Corporation of his or her
intention to present a proposal or nomination at an annual meeting in compliance
with applicable rules and regulations promulgated under the Exchange Act and
such stockholder’s proposal or nomination has been included in a proxy statement
that has been prepared by the Corporation to solicit proxies for such annual
meeting. The Corporation may require any proposed nominee to furnish such other
information as it may reasonably require to determine the eligibility of such
proposed nominee to serve as a director of the Corporation. In addition, a
stockholder seeking to bring an item of business before the annual meeting shall
promptly provide any other information reasonably requested by the Corporation.
          (iii) Notwithstanding anything in paragraph (a)(ii) to the contrary,
in the event that the number of directors to be elected to the Board of
Directors at an annual meeting is increased and there is no public announcement
by the Corporation naming the nominees for the additional directorships at least
100 days prior to the first anniversary of the preceding year’s annual meeting,
a stockholder’s notice required by this Section shall also be considered timely,
but only with respect to nominees for the additional directorships, if it shall
be delivered to the Secretary at the principal executive offices of the
Corporation not later than the close of business on the tenth day following the
day on which such public announcement is first made by the Corporation.

-4-



--------------------------------------------------------------------------------



 



          (b) Special Meetings of Stockholders. Only such business shall be
conducted at a special meeting of stockholders as shall have been brought before
the meeting pursuant to the Corporation’s notice of meeting. Nominations of
persons for election to the Board of Directors may be made at a special meeting
of stockholders at which directors are to be elected pursuant to the
Corporation’s notice of meeting (i) by or at the direction of the Board of
Directors; or (ii) provided that the Board of Directors has determined that
directors shall be elected at such meeting, by any stockholder of the
Corporation who is a stockholder of record at the time the notice provided for
in this Section is delivered to the Secretary, who is entitled to vote at the
meeting and upon such election and who complies with the notice procedures set
forth in this Section 10.
          (c) (i) General. Notwithstanding the foregoing provisions of this
Section 10, a stockholder who seeks to have any proposal included in the
Corporation’s proxy materials must provide notice as required by and otherwise
comply with the applicable requirements of the rules and regulations under the
Exchange Act. Nothing in this Section 10 shall be deemed to affect any rights
(a) of stockholders to request inclusion of proposals or nominations in the
Corporation’s proxy statement pursuant to applicable rules and regulations
promulgated under the Exchange Act; or (b) of the holders of any series of
Preferred Stock to elect directors pursuant to any applicable provisions of the
Certificate of Incorporation.
          (ii) The chairman of an annual meeting shall determine all matters
relating to the conduct of the meeting, including, but not limited to,
determining whether any nomination or item of business has been properly brought
before the meeting in accordance with these Bylaws (including whether the
stockholder or beneficial owner, if any, on whose behalf the nomination or
proposal is made solicited (or is part of a group which solicited) or did not so
solicit, as the case may be, proxies in support of such stockholder’s nominee or
proposal in compliance with such stockholder’s representation as required by
clause (a)(ii)(C)(4) of this Section), and if the chairman should so determine
and declare that any nomination or item of business has not been properly
brought before an annual or special meeting, then such business shall not be
transacted at such meeting and such nomination shall be disregarded.
          (iii) Notwithstanding the foregoing provisions of this Section 10, if
the stockholder (or a qualified representative of the stockholder) does not
appear at the annual or special meeting of stockholders of the Corporation to
present a nomination or item of business, such proposed business shall not be
transacted and such nomination shall be disregarded, notwithstanding that
proxies in respect of such vote may have been received by the Corporation.
          SECTION 11. Action by Consent. As long as the Sponsors collectively
beneficially own more than 35.0% of the outstanding shares of Common Stock, then
any action required or permitted to be taken at any annual or special meeting of
the stockholders may be taken without a meeting, without prior notice and
without a vote, if a consent in writing, setting forth the action so taken,
shall be signed by the holders of outstanding shares having not less than the
minimum number of votes that would be necessary to authorize or take such action
at a meeting at which all shares entitled to vote thereon were present and
voted. If the Sponsors collectively beneficially own 35.0% or less of the
outstanding shares of Common Stock, then any action required or permitted to be
taken at any annual or special meeting of stockholders of the

-5-



--------------------------------------------------------------------------------



 



Corporation may be taken only upon the vote of the stockholders at an annual or
special meeting duly called and may not be taken by written consent of the
stockholders.
          SECTION 12. Inspectors. The Board of Directors may, in advance of any
meeting of stockholders, appoint one or more inspectors to act at such meeting
or any adjournment thereof. If any of the inspectors so appointed shall fail to
appear or act, the chairman of the meeting may, or if inspectors shall not have
been appointed, the chairman of the meeting may, appoint one or more inspectors.
Each inspector, before entering upon the discharge of his duties, shall take and
sign an oath faithfully to execute the duties of inspector at such meeting with
strict impartiality and according to the best of his ability. The inspectors
shall determine the number of shares of capital stock of the Corporation
outstanding and the voting power of each, the number of shares represented at
the meeting, the existence of a quorum, and the validity and effect of proxies,
and shall receive votes, ballots or consents, hear and determine all challenges
and questions arising in connection with the right to vote, count and tabulate
all votes, ballots or consents, determine the results, and do such acts as are
proper to conduct the election or vote with fairness to all stockholders. On
request of the chairman of the meeting, the inspectors shall make a report in
writing of any challenge, request or matter determined by them and shall execute
a certificate of any fact found by them. No director or candidate for the office
of director shall act as an inspector of an election of directors. Inspectors
need not be stockholders.
ARTICLE III
Board of Directors
          SECTION 1. General Powers. The business and affairs of the Corporation
shall be managed by or under the direction of the Board of Directors. The Board
of Directors may exercise all such authority and powers of the Corporation and
do all such lawful acts and things as are not by statute or the Certificate of
Incorporation directed or required to be exercised or done by the stockholders.
          SECTION 2. Number. The Board of Directors shall initially consist of
eight (8) directors, and thereafter shall be not less than three (3) nor more
than fifteen (15) directors, the exact number of which shall be fixed, from time
to time, by resolution adopted by the affirmative vote of a majority of the
entire Board of Directors then in office. Directors need not be stockholders.
          SECTION 3. Election and Term. Except as otherwise provided by statute,
the Amendend and Retstated Certificate of Incorporation, or these By-Laws, the
directors (other than members of the initial Board of Directors) shall be
elected at the annual meeting of stockholders. Each director shall hold office
for a term of one year or until his successor shall have been elected and
qualified, subject to such director’s earlier death, resignation or removal, as
hereinafter provided in these By-Laws or the Amended and Restated Certificate of
Incorporation.
          SECTION 4. Resignations. Any director of the Corporation may resign at
any time by giving written notice of his or her resignation to the Corporation.
Any such resignation

-6-



--------------------------------------------------------------------------------



 



shall be made in writing and shall take effect at the time specified therein or,
if the time when it shall become effective shall not be specified therein,
immediately upon its receipt. Unless otherwise specified therein, the acceptance
of such resignation shall not be necessary to make it effective.
          SECTION 5. Removal of Directors. Any director may be removed in the
manner provided in and to the extent permitted under the Amended and Restated
Certificate of Incorporation.
          SECTION 6. Vacancies. Any vacancy in the Board of Directors, however
resulting, may be filled in the manner provided in and to the extent permitted
under the Amended and Restated Certificate of Incorporation.
          SECTION 7. Place of Meetings. Meetings of the Board of Directors shall
be held at such place or places, within or without the State of Delaware, as the
Board of Directors may from time to time determine or as shall be specified in
the notice of any such meeting.
          SECTION 8. Regular Meetings. Regular meetings of the Board of
Directors shall be held at such time and place as the Board of Directors may fix
or as may be specified in a notice of meeting. Notice of regular meetings of the
Board of Directors need not be given except as otherwise required by statute or
these By-Laws.
          SECTION 9. Special Meetings. Special meetings of the Board of
Directors may be held at any time upon the call by the Chairman of the Board of
Directors, the Chief Executive Officer, two or more directors of the
Corporation, or by one director in the event that there is only a single
director in office.
          SECTION 10. Notice of Meetings. Notice of regular meetings of the
Board of Directors need not be given except as otherwise required by statute or
these By-Laws. Notice of each special meeting of the Board of Directors (and of
each regular meeting for which notice shall be required) shall be given at least
one business day before each special meeting, in writing or orally (either in
person or by telephone), including the time, date and place of the meeting;
provided that notice of any meeting need not be given to any Director who shall
be present at such meeting (in person or by telephone) or who shall waive notice
thereof in writing either before or after such meeting. Neither notice of a
meeting nor a waiver of a notice need specify the purposes of the meeting.
          SECTION 11. Quorum and Manner of Acting. A majority of the entire
Board of Directors shall constitute a quorum for the transaction of business at
any meeting of the Board of Directors. In the absence of a quorum at any meeting
of the Board of Directors, a majority of the directors present thereat may
adjourn such meeting until such quorum is present, and no further notice thereof
need be given other than by announcement at the meeting which shall be so
adjourned. All matters shall be determined by the vote of a majority of the
total number of directors present at such meeting at which there is a quorum,
except as otherwise provided in the Amended and Restated Certificate of
Incorporation or these Bylaws or as required by law.

-7-



--------------------------------------------------------------------------------



 



          SECTION 12. Organization. At each meeting of the Board of Directors,
the Chairman of the Board, if one has been elected, or, in the absence of the
Chairman of the Board or if one shall not have been elected, the Chief Executive
Officer (or, in his absence, another director chosen by a majority of the
directors present) shall act as chairman of the meeting and preside thereat. The
Secretary or, in his absence, any person appointed by the chairman, shall act as
secretary of the meeting and keep the minutes thereof.
          SECTION 13. Compensation. The Board of Directors shall have authority
to fix or establish policies for the compensation, including fees and
reimbursement of expenses, for services provided by directors to the
Corporation.
          SECTION 14. Committees. The Board of Directors may, by resolution
passed by a majority of the entire Board of Directors, designate one or more
committees, including an executive committee, each committee to consist of one
or more of the directors of the Corporation. The Board of Directors may
designate one or more directors as alternate members of any committee, who may
replace any absent or disqualified member at any meeting of the committee.
Except to the extent restricted by statute or the Certificate of Incorporation,
each such committee, to the extent provided in the resolution creating it, shall
have and may exercise all the powers and authority of the Board of Directors;
but no such committee shall have the power or authority to (i) approve, adopt or
recommend to the stockholders any action or matter expressly required by
Delaware law to be submitted to the stockholders for approval or (ii) adopt,
amend or repeal any By-Law of the Corporation. Each committee shall keep regular
minutes of its meetings and report the same to the Board of Directors.
          SECTION 15. Action by Consent. Unless restricted by the Amended and
Restated Certificate of Incorporation or these By-Laws, any action required or
permitted to be taken by the Board of Directors or any committee thereof may be
taken without a meeting if all members of the Board of Directors or such
committee, as the case may be, consent thereto in writing, and the writing or
writings are filed with the minutes of the proceedings of the Board of Directors
or such committee, as the case may be.
          SECTION 16. Telephonic Meeting. Any one or more members of the Board
of Directors or any committee thereof may participate in a meeting of the Board
of Directors or such committee by means of a conference call or using any
communications equipment by means of which all persons participating in the
meeting can hear each other. Participation by such means shall constitute
presence in person at a meeting.
ARTICLE IV
Officers
          SECTION 1. Number and Qualifications. The officers of the Corporation
shall be elected by the Board of Directors and shall include a Chief Executive
Officer, a President, one or more Vice Presidents, and a Secretary. The Board of
Directors may also select other officers as it may deem to be necessary or
appropriate, including a Chairman, a Chief Operating Officer, a Chief Financial
Officer, a Chief Accounting Officer, a General Counsel, a Treasurer, one or

-8-



--------------------------------------------------------------------------------



 



more Assistant Secretaries and one or more Assistant Treasurers. Any two or more
offices may be held by the same person, and no officer except the Chairman of
the Board need be a director. Each officer shall hold office until his successor
shall have been duly elected, or until his death, or until he shall have
resigned or have been removed, as hereinafter provided in these By-Laws.
          SECTION 2. Resignations. Any officer of the Corporation may resign at
any time by giving written notice of his resignation to the Corporation. Any
such resignation shall be made in writing and shall take effect at the time
specified therein or, if the time when it shall become effective shall not be
specified therein, immediately upon receipt. Unless otherwise specified therein,
the acceptance of any such resignation shall not be necessary to make it
effective.
          SECTION 3. Removal. Any officer of the Corporation may be removed,
with or without cause, by the Board of Directors at any time.
          SECTION 4. Chairman of the Board. The Chairman of the Board, if one is
elected, shall preside at meetings of the Board of Directors or the
stockholders. The Chairman shall have the powers and duties customarily and
usually associated with the office of the Chairman of the Board of Directors and
shall perform such other duties as from time to time may be assigned to him or
her by the Board of Directors. The same individual may serve as both Chairman of
the Board and Chief Executive Officer.
          SECTION 5. Chief Executive Officer. The Chief Executive Officer shall,
in the absence of the Chairman of the Board, if available and present, preside
at each meeting of the Board of Directors or the stockholders. The Chief
Executive Officer shall have the powers and duties customarily and usually
associated with the position of Chief Executive Officer and such other powers
and duties as may from time to time be assigned to him by the Board of
Directors.
          SECTION 6. President. The President shall have the powers and duties
customarily and usually associated with the office of the President and such
other powers and duties as may from time to time be assigned to him by the Board
of Directors. The Chairman of the Board, Chief Executive Officer and the
President may be the same person.
          SECTION 7. Vice-President. Each Vice-President shall have such powers
and perform such duties as may from time to time be assigned to him or her by
the Board of Directors. The Board of Directors may name Executive Vice
Presidents or Senior Vice Presidents or otherwise establish different categories
of vice presidents.
          SECTION 8. Secretary. The Secretary shall have the powers and duties
as are customarily and usually associated with the position of Secretary or as
may from time to time be assigned to him by the Board of Directors, the Chairman
of the Board of Directors or the Chief Executive Officer.
          SECTION 9. General Counsel. The General Counsel shall have the powers
and duties customarily and usually associated with the office of the General
Counsel and such other powers and duties as may from time to time be assigned to
him by the Board of Directors.

-9-



--------------------------------------------------------------------------------



 



          SECTION 10. Other Officers. The Chief Operating Officer, Chief
Financial Officer, Chief Accounting Officer, Treasurer, Assistant Secretaries
and Assistant Treasurers, if any, any other officers shall perform such duties
as from time to time may be assigned by the Board of Directors.
ARTICLE V
Capital Stock
          SECTION 1. Issuance of Stock. Unless otherwise voted by stockholders
and subject to the provisions of the Certificate of Incorporation, the whole or
any part of any unissued balance of the authorized capital stock of the
Corporation or the whole or any part of any unissued balance of the authorized
capital stock of the Corporaiton held in its treasury may be issued, sold,
transferred or otherwise disposed of by vote of the Board of Directors in such
manner, for such consideration and on such terms as the Board of Directors may
determine.
          SECTION 2. Stock Certificates. The stock of the Corporation shall be
represented by certificates, provided that the Board of Directors of the
Corporation may provide by resolution or resolutions that some or all of any or
all classes or series of its stock shall be uncertificated shares. Any such
resolution shall not apply to shares represented by a certificate until such
certificate is surrendered to the Corporation. Every holder of stock represented
by certificates shall be entitled to have a certificate signed by, or in the
name of the Corporation by the Chairman of the Board, or the President or Vice
President, and by the Treasurer or an Assistant Treasurer, or the Secretary or
an Assistant Secretary of the Corporation.
          SECTION 3. Facsimile Signatures. Any or all of the signatures on a
certificate may be a facsimile. In case any officer, transfer agent or registrar
who has signed or whose facsimile signature has been placed upon a certificate
shall have ceased to be such officer, transfer agent or registrar before such
certificate is issued, it may be issued by the Corporation with the same effect
as if he were such officer, transfer agent or registrar at the date of issue.
          SECTION 4. Lost Certificates. No certificate for shares of stock in
the Corporation shall be issued in place of any certificate alleged to have been
lost, stolen or destroyed, except upon production of such evidence of such loss,
theft or destruction and upon delivery to the Corporation of a bond of indemnity
in such amount, upon such terms and secured by such surety, as the Board of
Directors in its discretion may require.
          SECTION 5. Transfers of Stock. Transfers of stock shall be made on the
books of the Corporation by the holder of the shares in person or by such
holder’s attorney upon surrender and cancellation of certificates for a like
number of shares, or as otherwise provided by law with respect to uncertificated
shares.
          SECTION 6. Fixing the Record Date. In order that the Corporation may
determine the stockholders entitled to notice of or to vote at any meeting of
stockholders or any adjournment thereof, or to express consent to corporate
action in writing without a meeting (to the extent permitted by the Certificate
of Incorporation and By-Laws), or entitled to receive

-10-



--------------------------------------------------------------------------------



 



payment of any dividend or other distribution or allotment of any rights, or
entitled to exercise any rights in respect of any change, conversion or exchange
of stock or for the purpose of any other lawful action, the Board of Directors
may establish, in advance, a record date, which shall not be more than sixty nor
less than ten days before the date of such meeting, nor more than sixty days
prior to any other action.
          If no record date is fixed, the record date for determining
stockholders entitled to notice of or to vote at a meeting of stockholders shall
be at the close of business on the day before the day on which notice is given,
or, if notice is waived, at the close of business on the day before the day on
which the meeting is held. The record date for determining stockholders for any
other purpose shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating to such purpose.
          A determination of stockholders of record entitled to notice of or to
vote at a meeting of stockholders shall apply to any adjournment of the meeting;
provided, however, that the Board of Directors may fix a new record date for the
adjourned meeting.
          SECTION 7. Registered Stockholders. The names and addresses of the
holders of record of the shares of stock of the Corporation’s capital, together
with the number of shares of each class and series held by each record holder
and the date of issue of such shares, shall be entered on the books of the
Corporation. The Corporation shall be entitled to recognize the exclusive right
of a person registered on its records as the owner of shares of stock as the
person entitled to exercise the rights of a stockholder, including to receive
dividends and to vote as such owner. The Corporation shall not be bound to
recognize any equitable or other claim to or interest in such share or shares of
stock on the part of any other person, whether or not it shall have express or
other notice thereof, except as otherwise provided by the laws of Delaware.
          SECTION 8. Dividends. Subject to applicable law and the Certificate of
Incorporation, the Board of Directors may, out of funds legally available
therefor at any regular or special meeting, declare dividends upon the capital
stock of the Corporation as and when it deems expedient. Dividends may be paid
in cash, in property or in shares of stock of the Corporation, unless otherwise
provided by statute or the Certificate of Incorporation. Before declaring any
dividend there may be set apart out of any funds of the Corporation available
for dividends, such sum or sums as the directors from time to time in their
discretion deem proper for working capital or as a reserve fund to meet
contingencies or for equalizing dividends or for such other purposes as the
directors shall deem conducive to the interests of the Corporation.
          SECTION 9. Transfer Agents and Registrars. The Board of Directors may
appoint, or authorize any officer or officers to appoint, one or more transfer
agents and one or more registrars.
          SECTION 10. Regulations. The Board of Directors may make such
additional rules and regulations, not inconsistent with these By-Laws, as it may
deem expedient concerning the issue, transfer and registration of certificates
for shares of stock or with respect to uncertificated shares of stock of the
Corporation.

-11-



--------------------------------------------------------------------------------



 



ARTICLE VI
Indemnification
          SECTION 1. Indemnification Respecting Third Party Claims.
          (a) Indemnification of Directors and Officers. To the fullest extent
permitted and in the manner required by the laws of the State of Delaware as in
effect from time to time, the Corporation shall indemnify in accordance with the
following provisions of this Article VI any person who was or is made a party to
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding (including any appeal thereof), whether civil,
criminal, administrative, regulatory or investigative in nature (other than an
action by or in the right of the Corporation), by reason of the fact that such
person is or was a director or officer of the Corporation, or, if at a time when
he or she was a director or officer of the Corporation, is or was serving at the
request of, or to represent the interests of, the Corporation as a director,
officer, partner, member, trustee, fiduciary, employee or agent (a “Subsidiary
Officer”) of another corporation, partnership, joint venture, limited liability
company, trust, employee benefit plan or other enterprise including any
charitable or not-for-profit public service organization or trade association
(an “Affiliated Entity”), against expenses (including attorneys’ fees and
disbursements), costs, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by such person in connection with
such action, suit or proceeding if such person acted in good faith and in a
manner such person reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his or her conduct was unlawful;
provided, however, that (i) the Corporation shall not be obligated to indemnify
a director or officer of the Corporation or a Subsidiary Officer of any
Affiliated Entity against expenses incurred in connection with an action, suit,
proceeding or investigation to which such person is threatened to be made a
party but does not become a party unless such expenses were incurred with the
approval of the Board of Directors, a committee thereof or the Chairman or the
Chief Executive Officer of the Corporation and (ii) the Corporation shall not be
obligated to indemnify against any amount paid in settlement unless the
Corporation has consented to such settlement. The termination of any action,
suit or proceeding by judgment, order, settlement or conviction or upon a plea
of nolo contendere or its equivalent shall not, of itself, create a presumption
that the person did not act in good faith and in a manner which such person
reasonably believed to be in or not opposed to the best interests of the
Corporation, and, with respect to any criminal action or proceeding, that such
person had reasonable cause to believe that his or her conduct was unlawful.
Notwithstanding anything to the contrary in the foregoing provisions of this
paragraph, a person shall not be entitled, as a matter of right, to
indemnification pursuant to this paragraph against costs or expenses incurred in
connection with any action, suit or proceeding commenced by such person against
the Corporation or any Affiliated Entity or any person who is or was a director,
officer, partner, member, fiduciary, employee or agent of the Corporation or a
Subsidiary Officer of any Affiliated Entity in their capacity as such, but such
indemnification may be provided by the Corporation in a specific case as
permitted by Section 6 of this Article.

-12-



--------------------------------------------------------------------------------



 



          (b) Indemnification of Employees and Agents. The Corporation may
indemnify any employee or agent of the Corporation in the manner and to the same
or a lesser extent that it shall indemnify any director or officer under
paragraph (a) above in this Section 1.
          SECTION 2. Indemnification Respecting Derivative Claims.
          (a) Indemnification of Directors and Officers. To the fullest extent
permitted and in the manner required by the laws of the State of Delaware as in
effect from time to time, the Corporation shall indemnify, in accordance with
the following provisions of this Article, any person who was or is made a party
to or is threatened to be made a party to any threatened, pending or completed
action or suit (including any appeal thereof) brought by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that such
person is or was a director or officer of the Corporation, or, if at a time when
he or she was a director or officer to the Corporation, is or was serving at the
request of, or to represent the interests of, the Corporation as a Subsidiary
Officer of an Affiliated Entity against expenses (including attorneys’ fees and
disbursements) and costs actually and reasonably incurred by such person in
connection with such action or suit if such person acted in good faith and in a
manner such person reasonably believed to be in or not opposed to the best
interests of the Corporation, except that no indemnification shall be made in
respect of any claim, issue or matter as to which such person shall have been
adjudged to be liable to the Corporation unless, and only to the extent that,
the Court of Chancery of the State of Delaware or the court in which such
judgment was rendered shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such expenses and
costs as the Court of Chancery of the State of Delaware or such other court
shall deem proper; provided, however, that the Corporation shall not be
obligated to indemnify a director or officer of the Corporation or a Subsidiary
Officer of any Affiliated Entity against expenses incurred in connection with an
action or suit to which such person is threatened to be made a party but does
not become a party unless such expenses were incurred with the approval of the
Board of Directors, a committee thereof, or the Chairman or the Chief Executive
Officer of the Corporation. Notwithstanding anything to the contrary in the
foregoing provisions of this paragraph, a person shall not be entitled, as a
matter of right, to indemnification pursuant to this paragraph against costs and
expenses incurred in connection with any action or suit in the right of the
Corporation commenced by such Person, but such indemnification may be provided
by the Corporation in any specific case as permitted by Section 6 of this
Article VI.
          (b) Indemnification of Employees and Agents. The Corporation may
indemnify any employee or agent of the Corporation in the manner and to the same
or a lesser extent that it shall indemnify any director or officer under
paragraph (a) above in this Section 2.
          SECTION 3. Indemnification in Certain Cases.
          (a) Indemnification Upon Successful Defense. To the extent that a
director, officer, employee or agent of the Corporation has been successful on
the merits or otherwise in defense of any action, suit or proceeding referred to
in any of paragraphs (a) or (b) in Sections 1 and 2 of this Article VI, or in
defense of any claim, issue or matter therein, he shall be

-13-



--------------------------------------------------------------------------------



 



indemnified against expenses (including attorneys’ fees and disbursements)
actually and reasonably incurred by him in connection therewith.
          (b) Indemnification for Service As a Witness. To the extent any person
who is or was a director or officer of the Corporation has served or prepared to
serve as a witness in any action, suit or proceeding (whether civil, criminal,
administrative, regulatory or investigative in nature), including any
investigation by any legislative body or any regulatory or self-regulatory body
by which the Corporation’s business is regulated, by reason of his or her
services as a director or officer of the Corporation or his or her service as a
Subsidiary Officer of an Affiliated Entity at a time when he or she was a
director or officer of the Corporation (assuming such person is or was serving
at the request of, or to represent the interests of, the Corporation as a
Subsidiary Officer of such Affiliated Entity) but excluding service as a witness
in an action or suit commenced by such person, the Corporation shall indemnify
such person against out-of-pocket costs and expenses (including attorneys’ fees
and disbursements) actually and reasonably incurred by such person in connection
therewith and shall use its best efforts to provide such indemnity within
45 days after receipt by the Corporation from such person of a statement
requesting such indemnification, averring such service and reasonably evidencing
such expenses and costs; it being understood, however, that the Corporation
shall have no obligation under this Article VI to compensate such person for
such person’s time or efforts so expended. The Corporation may indemnify any
employee or agent of the Corporation to the same or a lesser extent as it may
indemnify any director or officer of the Corporation pursuant to the foregoing
sentence of this paragraph.
          SECTION 4. Procedure. Any indemnification under Sections 1 and 2 of
this Article VI (unless ordered by a court) shall be made by the Corporation
only as authorized in the specific case upon a determination that
indemnification is proper in the circumstances because such person has met the
applicable standard of conduct set forth in such Sections 1 and 2. Such
determination shall be made (a) by the Board of Directors by a majority vote of
a quorum consisting of directors who were not parties to such action, suit or
proceeding in respect of which indemnification is sought or by majority vote of
the members of a committee of the Board of Directors composed of at least three
members each of whom is not a party to such action, suit or proceeding, or
(b) if such a quorum is not obtainable and/or such a committee is not
established or obtainable, or, even if obtainable, if a quorum of disinterested
directors so directs, by independent legal counsel in a written opinion, or
(c) by the stockholders entitled to vote thereon. In the event a request for
indemnification is made by any person referred to in paragraph (a) of Section 1
or 2 of this Article VI, the Corporation shall use its best efforts to cause
such determination to be made not later than 90 days after such request is made.
          SECTION 5. Advances for Expenses.
          (a) Advances to Directors and Officers. Expenses and costs, incurred
by any person referred to in paragraph (a) of Section 1 or 2 of this Article VI
in defending a civil, criminal, administrative, regulatory or investigative
action, suit or proceeding shall be paid by the Corporation in advance of the
final disposition of such action, suit or proceeding upon receipt of an
undertaking in writing by or on behalf of such person to repay such amount if it
shall

-14-



--------------------------------------------------------------------------------



 



ultimately be determined that such person is not entitled to be indemnified in
respect of such costs and expenses by the Corporation as authorized by this
Article.
          (b) Advances to Employees and Agents. Expenses and costs incurred by
any person referred to in paragraph (b) of Section 1 or 2 of this Article VI in
defending a civil, criminal, administrative, regulatory or investigative action,
suit or proceeding may be paid by the Corporation in advance of the final
disposition of such action, suit or proceeding as authorized by the Board of
Directors, a committee thereof or an officer of the Corporation authorized to so
act by the Board of Directors upon receipt of an undertaking in writing by or on
behalf of such person to repay such amount if it shall ultimately be determined
that such person is not entitled to be indemnified by the Corporation in respect
of such costs and expenses as authorized by this Article VI.
          SECTION 6. Rights Not Exclusive. The provision of indemnification to
or the advancement of expenses and costs to any person under this Article, or
the entitlement of any person to indemnification or advancement of expenses and
costs under this Article, shall not limit or restrict in any way the power of
the Corporation to indemnify or advance expenses and costs to such person in any
other way permitted by law or be deemed exclusive of, or invalidate, any right
to which any person seeking indemnification or advancement of expenses and costs
may be entitled under any law, agreement, vote of stockholders or disinterested
directors or otherwise, both as to action in such person’s capacity as an
officer, director, employee or agent of the Corporation and as to action in any
other capacity.
          SECTION 7. Insurance. The Corporation may purchase and maintain
insurance on behalf of any person who is or was a director, officer, employee or
agent of the Corporation, or is or was serving at the request of, or to
represent the interests of, the Corporation as a Subsidiary Officer of any
Affiliated Entity, against any liability asserted against such person and
incurred by such person in any such capacity, or arising out of such person’s
status as such, whether or not the Corporation would have the power to indemnify
such person against such liability under the provisions of this Article VI or
applicable law.
          SECTION 8. Definitions of Certain Terms. For purposes of this
Article VI, (i) references to “the Corporation” shall include, in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed into the Corporation in a consolidation
or merger if such corporation would have been permitted (if its corporate
existence had continued) under applicable law to indemnify its directors,
officers, employees or agents, so that any person who is or was a director,
officer, employee or agent of such constituent corporation, or is or was serving
at the request, or to represent the interests of, such constituent corporation
as a director, officer, employee or agent of any Affiliated Entity shall stand
in the same position under the provisions of this Article VI with respect to the
resulting or surviving corporation as such person would have with respect to
such constituent corporation if its separate existence had continued;
(ii) references to “fines” shall include any excise taxes assessed on a person
with respect to an employee benefit plan; (iii) references to “serving at the
request of the Corporation” shall include any service as a director, officer,
partner, member, trustee, fiduciary, employee or agent of the Corporation or any
Affiliated Entity which service imposes duties on, or involves services by, such
director, officer, partner, member, trustee, fiduciary, employee or

-15-



--------------------------------------------------------------------------------



 



agent with respect to an employee benefit plan, its participants, or
beneficiaries and (iv) a person who acted in good faith and in a manner such
person reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Corporation” as referred to in
this Article VI.
          SECTION 9. Accrual of Claims; Survival of Rights. The indemnification
provided or permitted under the foregoing provisions of this Article VI shall or
may, as the case may be, apply in respect of any expense, cost, judgment, fine,
penalty or amount paid in settlement, whether or not the claim or cause of
action in respect thereof accrued or arose before or after the effective date of
such provisions of this Article VI. The indemnification and advancement of
expenses provided by, or granted pursuant to this Article VI shall continue as
to a person who has ceased to be a director, officer, employee or agent and
shall inure to the benefit of the heirs, executors and administrators of such a
person.
          SECTION 10. Corporate Obligations; Reliance. The provisions of this
Article VI shall be deemed to create a binding obligation on the part of the
Corporation to the persons who from time to time are elected officers or
directors of the Corporation, and such persons in acting in their capacities as
officers or directors of the Corporation or Subsidiary Officers of any
Affiliated Entity shall be entitled to rely on such provisions of this Article,
without giving notice thereof to the Corporation.
ARTICLE VII
General Provisions
          SECTION 1. Seal. The seal of the Corporation shall be in such form as
shall be approved by the Board of Directors.
          SECTION 2. Fiscal Year. The fiscal year of the Corporation shall be
fixed, and once fixed, may thereafter be changed, by resolution of the Board of
Directors.
          SECTION 3. Checks, Notes, Drafts, Etc. All checks, notes, drafts or
other orders for the payment of money of the Corporation shall be signed,
endorsed or accepted in the name of the Corporation by such officer, officers,
person or persons as from time to time may be designated by the Board of
Directors or by an officer or officers authorized by the Board of Directors to
make such designation.
          SECTION 4. Execution of Contracts. The Board of Directors may
authorize any officer or officers, agent or agents, in the name and on behalf of
the Corporation, to enter into or execute and deliver any and all deeds, bonds,
mortgages, contracts and other obligations or instruments, and such authority
may be general or confined to specific instances.
          SECTION 5. Certificate of Incorporation. All references in these
By-Laws to the Certificate of Incorporation or the Amended and Restated
Certificate of Incorporation shall be deemed to refer to the Amended and
Restated Certificate of Incorporation of the Corporation, as amended or restated
and in effect from time to time.

-16-



--------------------------------------------------------------------------------



 



          SECTION 6. Evidence of Authority. A certificate by the Secretary or
any Assistant Secretary as to any action taken by the stockholders, directors, a
committee or any officer or representative of the Corporation shall, as to all
persons who rely on the certificate in good faith, be conclusive evidence of
such action.
          SECTION 7. Severability and Inconsistency. Any determination that any
provision of these By-Laws is for any reason inapplicable, illegal or
ineffective shall not affect or invalidate any other provision of these By-Laws.
In the event that any provision of these By-Laws is or becomes inconsistent with
any provision of the Amended and Restated Certificate of Incorporation, the
General Corporation Laws of the State of Delaware or any other applicable law,
the provision of these By-Laws shall not be given any effect to the extent of
such inconsistency, but shall otherwise be given full force and effect.
          SECTION 8. Notice and Waiver of Notice. Whenever any notice is
required by these By-Laws to be given to the stockholders, personal notice is
not meant unless expressly so stated, and any notice so required shall be deemed
to be sufficient if made in the manner prescribed by these By-Laws or if given
by depositing the same in the United States mail, postage prepaid, addressed to
the person entitled thereto at his or her address as it appears on the records
of the Corporation, and such notice shall be deemed to have been given on the
day of such mailing. Stockholders not entitled to vote shall not be entitled to
receive notice of any meetings except as otherwise required by law.
          Whenever any notice whatever is required to be given under the
provisions of any law, or under the provisions of the Amended and Restated
Certificate of Incorporation of the Corporation or these By-Laws, a waiver
thereof in writing, signed by the person or persons entitled to said notice,
whether before or after the time stated therein, shall be deemed equivalent
thereto.
          SECTION 9. Voting of Stock in Other Corporations. Unless otherwise
provided by resolution of the Board of Directors, the Chairman of the Board, the
Chief Executive Officer, the Chief Operating Officer or the Chief Financial
Officer, from time to time, may (or may appoint one or more attorneys or agents
to) cast the votes which the Corporation may be entitled to cast as a
shareholder or otherwise in any other corporation, any of whose shares or
securities may be held by the Corporation, at meetings of the holders of the
shares or other securities of such other corporation.
ARTICLE VIII
Amendments
     These By-Laws may be amended or repealed or new by-laws adopted (a) if the
Amended and Restated Certificate of Incorporation so provides, by the
affirmative vote of a majority of the directors present at any regular or
special meeting of the Board of Directors at which a quorum is present, or
(b) by the affirmative vote of the holders of a majority of the stock issued and
outstanding and entitled to vote at any annual or special meeting of
stockholders.

-17-



--------------------------------------------------------------------------------



 



Approved and adopted as of October 16, 2007

[Amended and Restated By-Laws of CVR Energy, Inc.]

-18-